Case 3:21-cv-30068-MGM Document 7-7 Filed 06/18/21 Page 1 of 7




        EXHIBIT
                  Case 3:21-cv-30068-MGM Document 7-7 Filed 06/18/21 Page 2 of 7



  SonicSolutions Algae Control                                  LLC
     238 Bridge Street, Unit B, Northampton, MA 01060
                       473-247-9423
                                                                            Purchase Order

                                                                             DATE:                        4/19/2021
                                                                             Sonic PO #                 210419-1



                                                                             Customer PO #
CUSTOMER/ORDERED BY                                                          SHIP TO

SonicSoutions Algae Control LLC                                              SonicSolutions Atgae Control LLC
238 Bridge Street, Unit       B                                              238 Bridge Street, Unit        B

Northampton, MA 01060                                                        Northampton, MA 01060
                                                                             Reference:      PO   #5377


ITEM #                                     DESCRIPTION                                 QTY              UNIT PRICE           TOTAL

40A-40XPS230C11NL                      230V-Single Mezzo Head Kit                       1           s       1,598.00     s    1,598.00
oPcJ0110-1025000                       Quattro-DB Pwr Cable       -   25m               1           s            95.5s   s        95.55
40A-40XPS230D11N       L               230V-Dual Mezzo Head Kit                         1           s       2,577.OO     s    2,577.O0
oPcJ0110-1050000                       Quattro-DB Pwr Cable       -   50m               7           s           r34.23   s      r34.23
oPcJ0110-1075000                       Quattro-DB Pwr Cable       -   75m               1           s           184.93   s      184.93
40A-40XPS230B1r"N      L               230V-Dual Quattro Head Kit                       T           s       3,577.OO     s    3,577.O0
oPcJ0110-1025000                       Quattro-DB Pwr Cable 25m   -                     I           s            95.55   s        9s.55
oPcJ0110-1075000                       Quattro-DB Pwr Cable       -   75m               t           s           184.93   s      184.93




                                                                                                    SUBTOTAL             s    8,447.19
Other Comments or Special lnstructions                                                              s&H                  to be added
                                                                                                    OTHER



                                                                                                          TOTAL s             8,447.19




lf you have any questions about this purchase order, ptease contact
Tara Spitzer @ 413-247-9423
                         Case 3:21-cv-30068-MGM Document 7-7 Filed 06/18/21 Page 3 of 7



  SonicSolutions Algae Control LLC
     238 Bridge Street, Unit B, Northampton, MA 01060
                       413-247-9423
                                                                                          Purchase Order

                                                                                                     DATE:                     4t20t2021
                                                                                                     Sonic PO #               210420-1



                                                                                                     Customer PO #
CUSTOMER/ORDERED          BY                                                                         SHIP TO

SonicSoutions Algae Control LLC                                                                      Devon Assael
238 Bridge Street, Unit           B                                                                  325 Farm Hitt Road
Northampton, MA 01060                                                                                Middletown, Cf 06457



                                                      DESCRIPTION                                              Qfi            UNIT PRICE          TOTAL

59-XDCR2X98-1002                                   Xdcr-Quattro Head w/2m cable                                 2         5      1,550.30     s    3,300.60
0QA-24C008S6s-00                                   PSU - Slr Chg Controller                                     2         s        837.20     5    L,674.40
KtTS0231                                           Navigation Light Kit W Conn, Hdwr                            2         s         1-54.00   s      308.00
OPCJ0088 (adapter)                                 Cable - Slr.Jbox Output to Slr.Ctlr                          2         s          70.00    S      140.00
OPCJ0090-10914 (wire restraint nut)                Cable - SIr.Ctlr Output To Batt.Box-Slr Pontoon              2         s          98.00    s      196.00




                                                                                                                          SUBTOTAL            s    s,619.00
Other Comments or Speclal lnstructions                                                                                s&H                     to be added
                                                                                                                      OTHER



                                                                                                                               TOTAr $             5,619.00




lf you have any questions about this purchase order, please contact
Tara Spitzer   @   413-247-9423
                  Case 3:21-cv-30068-MGM Document 7-7 Filed 06/18/21 Page 4 of 7



  SonicSolutions Algae Control                                  LLC
     238 Bridge Street, Unit B, Northampton, MA 01060
                       473-247-9423
                                                                      Purchase Order

                                                                       DATE:                    4/20/2021
                                                                       Sonic PO #            210420-2



                                                                       Customer PO #
CUSTOMER/ORDERED BY                                                    SHIP TO

SonicSoutions Atgae Control LLC                                        Brad Witkins
238 Bridge Street, Unit       B                                        Ptacer County Water Agency
Northampton, MA 01060                                                  185 Ferguson Road
                                                                       Auburn, CA 95603


                                           DESCRIPTION                           QTY         UNIT PRICE          TOTAL
40s-24460F18A11US                      SolaRaft'" - Single Quattro                T        S      z,zoo.oo   s    7,200.00




                                                                                          SUBTOTAL           s    7,200.00
Other Comments or Specld l$tructlons                                                      s&H                to be added

                                                                                          OTHER



                                                                                                TOTAL s           7,200.00




lf you have any questions about this purchase order, ptease contact
Tara Spitzer @ 413-247-9423
                   Case 3:21-cv-30068-MGM Document 7-7 Filed 06/18/21 Page 5 of 7



  SonicSolutions Algae Control                                    LLC
     238 Bridge Street, Unit B, Northampton, MA 01060
                       4L3-247-9423
                                                                                       Purchase Order

                                                                                             DATE:                          4t20/2021
                                                                                             Sonic PO #                 210420-3



                                                                                             Customer PO #
CUSTOMER/ORDERED      BY                                                                     SHIP TO

SonicSoutions Algae ControI LLC                                                              ***HOLDFORPICKUP---
238 Bridge Street, Unit        B                                                             Customer Pickup Date 4/23/21
Northampton, MA 01060




ITEM #                                       DESCRIPTION                                               Qw               UNIT PRICE          TOTAL
              18A11US                          Raft'" - Single Quattro                                 l-            S       z,zoo.oo   $    7,200.00


                                   Per Conversation between Tony and Devon. ltem is requested               for pickup on
                                   Friday, April   23,202I.   Can be paid for   with credit card.




                                                                                                                     SUBTOTAL           s    7,200.00
Other €omments or Speclal lnstructione                                                                              s&H                 to be added

                                                                                                                    OTHER



                                                                                                                            TOTAT s          7,200.00




lf you have any questions about this purchase order, please contact
Tara Spitzer @ 413-247 -9423
                   Case 3:21-cv-30068-MGM Document 7-7 Filed 06/18/21 Page 6 of 7



  SonicSolutions Algae Control                                  LLC
     238 Bridge Street, Unit B, Northampton, MA 01060
                       4L3-247-9423
                                                                       Purchase Order

                                                                        DATE:                    4t21t2021
                                                                        Sonic PO #            210421-1



                                                                        Customer PO #
CUSTOMER/ORDERED      BY                                                SHIP TO

SonicSolutions Atgae Controt, LLC                                       Satisbury WWTP
238 Bridge Street, Unit        B                                        125 Etm Street
Northampton, MA 01060                                                   Satisbury, MA 01952




                                           DESCRIPTION                                        UNIT PRICE         TOTAL

40A-40XPS120A11US                       120V-Single Quattro Head Kit              L       5       2,337.00   s    2,337.00
oPcJ0110-1020000                        Quattro-DB Pwr Cable - 20m                t       $          95.55   s       95.55




                                                                                         SUBTOTAL            5    z,qsz.ss
Other Comments or Special lnstructione                                                   5&H                 To Be Added

                                                                                         OTHER



                                                                                                 TOTAL 5          2,432.55




lf you have any questions about this purchase order, please contact
Tara Spitzer @ 413-247-9423
                   Case 3:21-cv-30068-MGM Document 7-7 Filed 06/18/21 Page 7 of 7



  SonicSolutions Algae Control                                   LLC
     238 Bridge Street, Unit B, Northampton, MA 0L060
                       4L3-247-9423
                                                                       Pu rchase                   Order
                                                                         DATE:                         4/21/2021
                                                                         Sonic PO #                210421-2



                                                                         Customer PO #
CUSTOMER/ORDERED      BY                                                 SHIP TO

SonicSolutions Atgae Control, LLC                                        David Dunn
238 Bridge Street, Unit        B                                         City of Montague Pubtic Works
Northampton, MA 01060                                                    230 S. 1 3th Street
                                                                         Montague, C496064


ITEM #                                     DESCRIPTION                             QTY             UNIT PRICE          TOTAL

40A-40XPS120A11US                       120V-Single Quattro Head Kit                1          s        2,337.OO   s    2,337.00
oPcJ01 XX-XXXXXXX                       Quattro-DB Pwr Cable - 25m                  T          s           95.55   s       95.55




                                                                                               SUBTOTAL            5    z,qtz.ss
Other Commen$ or Special lnstructlong                                                          s&H                 To Be Added

                                                                                               OTHER



                                                                                                       TOTAL s          Z,CSZ.SS




lf you have any questions about this purchase order, please contact
Tara Spitzer @ 413-247-9423
